MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                   Jul 17 2019, 8:39 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Megan Shipley                                            Jenny R. Buchheit
Marion County Public Defender Agency                     Stephen E. Reynolds
Indianapolis, Indiana                                    Gregory W. Pottorff
                                                         Ice Miller LLP
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               July 17, 2019
Commitment of:                                           Court of Appeals Case No.
                                                         18A-MH-1211
K.G.,
                                                         Appeal from the Marion Superior
Appellant-Respondent,                                    Court
        v.                                               The Honorable Gerald S. Zore,
                                                         Senior Judge
Community Health Network,                                Trial Court Cause No.
Inc.,                                                    49D08-1804-MH-14925

Appellee-Petitioner.



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MH-1211 | July 17, 2019                       Page 1 of 3
                                                  Decision

[1]   K.G. appeals the trial court’s order of his involuntary temporary commitment

      and forced medication by injection, contending that it was not supported by

      clear and convincing evidence. As both parties concede, K.G. has been

      released from his involuntary temporary commitment. Therefore, this court

      cannot render effective relief to him.


[2]   “When a court is unable to render effective relief to a party, the case is deemed

      moot and usually dismissed.” In re Commitment of J.B., 766 N.E.2d 795, 798

      (Ind. Ct. App. 2002) (citing In the Matter of Sue Ann Lawrance, 579 N.E.2d 32, 37

      (Ind. 1991). A moot case nevertheless may be decided on its merits when it

      “involves questions of great public interest”, id. (internal quotation omitted),

      and the question of how persons subject to involuntary commitment are treated

      by our trial courts is certainly one of great importance to society. See In re

      Mental Commitment of M.P., 510 N.E.2d 645, 646 (Ind. 1987) (noting that the

      statute granting a patient the right to refuse treatment “profoundly affirms the

      value and dignity of the individual and the commitment of this society to

      insuring humane treatment of those we confine”). However, we have

      previously considered, discussed, and resolved the specific issues that K.G.

      raises in his appeal. See, e.g., B.D. v. Indiana University Health Bloomington, 121

      N.E.3d 1044 (Ind. Ct. App. 2019); (addressing the issues of temporary

      commitment and forced medication injections). We therefore dismiss K.G.’s

      appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1211 | July 17, 2019   Page 2 of 3
[3]   Dismissed.


      Najam, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1211 | July 17, 2019   Page 3 of 3